DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application’s claim of priority under 35 U.S.C. §120 as a divisional application of US 15/940,459, filed March 29, 2018, now issued on July 7, 2020 as USPN 10,702,843 B2 (‘843 patent) is hereby acknowledged.
Examiner notes that claims drawn to a “method” in the parent application were originally withdrawn from consideration during its examination as drawn to a patentably distinct invention, but had been subsequently rejoined with claims 1-10 (drawn to a “composition of matter”), and issued as claims 11-20 of the ‘843 patent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 11-20 of the ‘843 patent.  
The two sets of claims at issue are not identical in that claim 11 of ‘843 patent (sole independent claim) further limits the functional groups of the organosilicon as not bonded to the aluminum atoms of the alumina.  However, they are not patentably distinct from each other because both sets of claims are drawn to a method that comprises functionalizing nanoparticles with an organosilicon functional group wherein the nanoparticles contain silica and alumina; and forming a suspension of the nanoparticles in a liquid medium (see, e.g., present claim 1 and patented claims 11 and 13 of the ‘843 patent.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Commarieu (US 2013/0084643 A1 to Commarieu et al., published April 4, 2013).
Commarieu discloses a method of treating a subterranean formation comprising injecting a colloidal suspension composition including nanoparticles and tracers into the formation, wherein the suspension composition includes a nanoparticle-based tracer and an organosilicon component in a liquid (abstract; [0038]; [0046; [0089]; [0094]; Fig. 1).  The organosilicon component can be coated onto the nanoparticles with surface modified Si-R ([0068; Preparation 1) and the molecular mass can be up to 5,000, preferably less than 450 g/mol, wherein the reaction/polymerization can occur in a bath of ethanol and water, and the reaction can occur at 50ºC  ([0072]; [0105] to [0123]; [0125]).  The nanoparticles can contain alumina and silicas ([0065]) and the composition can include a glycol compound [0073]).  The liquid can further contain salts such as calcium chloride and sodium sulfate (provides calcium and sulfate ions, respectively) ([0128]; Table on page 6).
Thus, claims 1 and 3-9 are unpatentable over Commarieu.

Potential Allowable Subject Matter
Claims 2 and 10 are objected to (with respect to prior art) as dependent upon a rejected base claim but would be allowable upon the filing of a Terminal Disclaimer and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Commarieu does not teach the composition of claim 1 wherein the organosilicon functional group comprises the trimethoxysilane specified in present claim 2.  Nor does Commarieu disclose maintaining 90% of the nanoparticles suspended at the specified temperature range for a time period of thirty days as recited in dependent claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1127.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/
Primary Examiner, Art Unit 1768

June 18, 2021